Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a method and apparatus using Group-Wise interleaving corresponding to a specific sequence in an encoding device used for transmitting signaling information in a next generation digital broadcasting system.

The prior art of record, and in particular JEONG; Hong-sil et al. (US 20150082118 A1), teaches a processor (paragraph [0294] on page 16 of Jeong teaches the use of a microprocessor for implementing the teachings in Jeong) configured to generate a parity bit string for parity puncturing by segmenting parity bits of an LDPC Application/Control Number: 15/552,850 Page 4 Art Unit: 2112 codeword whose length is 16200 and whose code rate is 3/15, into a plurality of groups, and group-wise interleaving the groups using an order of group-wise interleaving (Fiqures 2 & 5 and paragraphs [0079], [0120] & [0121] on pages 4 & 6 in Jeong clearly suqgests embodiments of Encoder 220 configured to generate a parity bit string for parity puncturing by segmenting parity bits of an LDPC codeword whose length is 16200 and whose code rate is 3/15, into a plurality of parity bit groups, and group-wise interleaving the groups using an order of group-wise interleaving Parity Interleaver 230); and an Interleaver configured to provide the parity bit string for parity puncturing to a parity 

The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A signaling information transmission method, the method comprising: segmenting parity bits of a low-density parity check (LDPC) codeword whose length is 16200 and whose code rate is 3/15, into a plurality of groups; and generating a parity bit string for parity puncturing by group-wise interleaving the groups using an order of group-wise interleaving, generating parity punctured parity bits by performing the parity puncturing using the parity bit string; performing quadrature phase shift keying (QPSK) modulation for generating a transmission signal by using an input signal corresponding to the parity punctured parity bits; and transmitting, by an antenna, the transmission signal over a physical channel to a reception device, wherein the group-wise interleaving is for the parity puncturing and performed before the parity puncturing, and 2 Application No. 16/658,270 Docket No. 022096.0061C1 wherein the order of group-wise interleaving corresponds to a sequence [20 23 25 32 38 41 189 10 11 31 24 14 15 26 40 33 19 28 34 16 39 27 30 21 44 43 35 42 36 12 13 29 22 37 17].” as taught by claim 1. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 1.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JOSEPH D TORRES/Primary Examiner, Art Unit 2112